NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      DEC 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 CHRISTOPHER A. BLAKE; LINDA B.                  No. 14-35061
 BLAKE,
                                                 D.C. No. 2:12-cv-02186-MJP
                  Plaintiffs-Appellants,

   v.                                            MEMORANDUM*

 U.S. BANK NA, as Trustee for the
 Stanwich Mortgage Loan Trust Series 2012-
 3; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, District Judge, Presiding

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Christopher A. Blake and Linda B. Blake appeal pro se from the district

court’s summary judgment in their diversity action arising from foreclosure


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Kaplan v. City of N. Las Vegas, 323 F.3d 1226, 1229 (9th Cir. 2003), and we

affirm.

      The district court properly granted summary judgment because the Blakes

failed to raise a genuine dispute of material fact as to whether Carrington Mortgage

Services, LLC was the holder of their promissory note and therefore entitled to

initiate nonjudicial foreclosure proceedings. See Brown v. Wash. State Dep’t of

Commerce, 359 P.3d 771, 778-80, 787 (Wash. 2015) (explaining that Washington

law permits separation of note ownership from enforcement and holding that a loan

servicer who held an endorsed note was the beneficiary with legal authority to

enforce the obligation and foreclose); see also Wash. Rev. Code § 61.24.030 (7)(a)

(a “declaration by the beneficiary made under the penalty of perjury stating that the

beneficiary is the actual holder of the promissory note” is “sufficient proof that the

beneficiary is the owner of any promissory note . . . secured by the deed of trust”).

Moreover, the Blakes lack standing to challenge the validity of the assignment of

their promissory note into a securitized trust. See Deutsche Bank Nat’l Trust Co. v.

Slotke, 367 P.3d 600, 606 (Wash. Ct. App. 2016).

      The district court did not abuse its discretion in denying the Blakes’ motions

                                          2                                    14-35061
to compel discovery because their first motion failed to comply with procedural

rules and the district court reasonably directed the parties to file a joint discovery

plan in response to their second motion. See Hallett v. Morgan, 296 F.3d 732, 751

(9th Cir. 2002) (setting forth standard of review and describing court’s broad

discretion to permit or deny discovery).

      AFFIRMED.




                                           3                                     14-35061